DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11041827. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims. The applicant is directed to review the claims comparison table below.

Application Claim
Patent Claim
1. A measurement system, comprising: 
an optics module coupled to a measurement chamber and 
comprising: a light source; and a filter that modulates light from the light source and illuminates a sample under test with modulated light from the light source, wherein the filter is a harmonic modulator filter placed along a light path between the light source and the sample under test; 


and a Hall measurement module that outputs one or more Hall measurements that indicate at 

a measurement chamber; an optics module coupled to the measurement chamber and comprising: a light source; and a filter that modulates light from the light source and illuminates a sample under test with modulated light from the light source, wherein the filter is a harmonic modulator filter placed along a light path between the light source and the sample under test 
that produces single harmonic oscillation under constant rotation; 
and a Hall measurement module that outputs one or more Hall measurements that indicate a 

2. The measurement system of claim 1 further comprising: an instruments module coupled to the Hall measurement module and provides an output that indicate the first carrier mobility, the second carrier mobility and photocarrier density.
3. The measurement system of claim 2, wherein 

the instruments module provides an output that indicate the at least one carrier mobility, a second carrier mobility and photocarrier density.

2. The measurement system of claim 1 further comprising: an instruments module coupled to the Hall measurement module and provides an output that indicate the first carrier mobility, the 
second carrier mobility and photocarrier density.
4. The measurement system of claim 3, wherein the instruments module comprises a deep neural network that determines a quality of the Hall measurements from the Hall measurement module.

3. The measurement system of claim 2, wherein the instruments module comprises a deep neural network that determines a quality of the Hall measurements from the Hall measurement module.
5. The measurement system of claim 3, wherein the instruments module determines conductivity and Hall coefficient as a function of an intensity of the modulated light based on the Hall 


5. The measurement system of claim 2, wherein the instruments module determines conductivity and Hall coefficient as a function of an oscillation of the modulated light based on the Hall measurements from the Hall measurement module.
7. A method comprising: illuminating, by a system operatively coupled to a processor, a sample under test provided in a measurement chamber; modulating, by the system, the illumination of the sample under test, wherein the modulating the illumination of the sample under test comprises oscillating a light intensity of the illumination around a selected light intensity; and determining, by the system, 


at least a carrier mobility 


based on the Hall measurements and the modulated illumination.
7. A method comprising: illuminating, by a system operatively coupled to a processor, a sample under test provided in a measurement chamber; modulating, by the system, the illumination of the sample under test, wherein the modulating 
the illumination of the sample under test comprises oscillating a light intensity of the illumination around a selected light intensity; measuring, by the system, Hall measurements of the sample under test based on the modulated illumination of the sample under test; and determining, by the system, a first carrier mobility, a second carrier mobility and the photocarrier density in the sample under test based on the Hall measurements and the modulated illumination.

8. The method of claim 7, wherein the modulating the illumination of the sample under test further comprises modulating an intensity of the illumination from a first intensity to a second intensity.
9. The method of claim 8, wherein the measuring Hall measurements comprises measuring conductivity 
of the sample under test as a function of the intensity of the illumination.
9. The method of claim 8, wherein the measuring Hall measurements comprises measuring conductivity and Hall coefficient
 of the sample under test as a function of the intensity of the illumination.
10. The method of claim 9, wherein the measuring Hall measurements further comprises measuring a Hall coefficient of the sample under test as a function of the intensity of the illumination.
9. The method of claim 8, wherein the measuring Hall measurements comprises measuring conductivity and Hall coefficient of the sample under test as a function of the intensity of the illumination.

11. The method of claim 8, wherein the measuring Hall measurements comprises measuring conductivity and Hall coefficient of the sample under test as a function of the oscillation of the light intensity.
10. The method of claim 7, wherein the measuring Hall measurements comprises measuring conductivity and Hall coefficient of the sample under test as a function of the oscillation of the light intensity.
12. The method of claim 8, further comprising: determining the at least one carrier mobility, a 

determining, by the system, a first carrier mobility, 




classifying, by a deep neural network, a quality of the Hall measurements; and calculating the first carrier mobility, the second carrier mobility and the photocarrier density based on the certain measure of quality of the Hall measurements.
11. The method of claim 7, wherein the determining the first carrier mobility, the second carrier mobility and the photocarrier density further comprises: 
classifying, by a deep neural network, a quality of the Hall measurements; and calculating the first carrier mobility, the second carrier mobility and the photocarrier density based on the certain measure of quality of the Hall measurements.
14. The method of claim 12, wherein the determining 

comprises: calculating a slope for a change in a Hall coefficient over a change in conductivity from the Hall measurements; and calculating the first carrier mobility, the second carrier mobility and the photocarrier density based on the slope of change in a Hall coefficient over a change in conductivity.
12. The method of claim 7, wherein the determining the first carrier mobility, the second carrier mobility and photocarrier density further comprises: calculating a slope for a change in a Hall coefficient over a change in conductivity from the Hall measurements; and calculating the first carrier mobility, the second carrier mobility and the photocarrier density based on the slope for the change in the Hall coefficient over the change in the conductivity.

comprises oscillating a light intensity of the illumination around a selected light intensity; and 


determine at least a carrier mobility based on the Hall measurements and the modulated illumination.
14. A computer program product that facilitates Hall measurements, the computer program product comprising a non-transitory computer readable medium having program 
instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: illuminate a sample under test provided in a measurement chamber; modulate the illumination of the sample under test, wherein the modulation 

comprises oscillate a light intensity of the illumination around a selected light intensity; measure Hall measurements of the sample under test based on the modulated illumination of the sample under test; and determine a first carrier mobility, a second carrier mobility and photocarrier density in the sample under test based on the Hall measurements and the modulated illumination.
16. The computer program product of claim 15, wherein the modulation of the illumination of the sample under test further comprises    




comprises measurement of conductivity of the sample under test as a function of the intensity of the illumination.

16. The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to measure a conductivity and a Hall coefficient of the sample under test as a function of the intensity of the illumination.
18. The computer program product of claim 15, wherein the measurement of Hall measurements further comprises 

measurement of a Hall coefficient of the sample under test as a function of the intensity of the illumination.

17. The computer program product of claim 14, wherein the program instructions are further executable by the processor to cause the processor to measure a conductivity and 
a Hall coefficient of the sample under test as a function of the oscillation of the light intensity.
19. The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to modulate an intensity of the illumination from a first intensity to a second intensity.
15. The computer program product of claim 14, wherein the program instructions are further executable by the processor to cause the processor to modulate an intensity of the illumination from a first intensity to a second intensity.

16. The computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to measure a conductivity and a Hall coefficient of the sample under test as a function of the intensity of the illumination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orxchel (U.S. Patent No. 6526372) which measures measures diffusion length in charge carriers of a sample after excitation by a light source teaches modulating the intensity of light while measuring the response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852